Exhibit 10.15




LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) is made as of November 18, 2016 (the
“Effective Date”), by and between STORE CAPITAL ACQUISITIONS, LLC, a Delaware
limited liability company (“Lessor”), whose address is 8501 E. Princess Drive,
Suite 190, Scottsdale, Arizona 85255, and IEC Electronics Corp -- Albuquerque, a
New Mexico corporation (“Lessee”), whose address is 105 Norton Street, Newark,
New York 14573. Capitalized terms not defined herein shall have the meanings set
forth in Exhibit A hereto.
In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:


ARTICLE I


Basic Lease Terms


Section 1.01. Property. The street address of the Property is 1450 Mission
Avenue NE, Albuquerque, NM 87107-4925.


Section 1.02. Initial Term Expiration Date. November 30, 2031.


Section 1.03. Extension Options. Two (2) extensions of five (5) years each, as
described in Section 3.02.


Section 1.04. Term Expiration Date (if fully extended). November 30, 2041.


Section 1.05. Initial Base Annual Rental. $474,375, as described in Article IV.


Section 1.06. Rental Adjustment. The lesser of (i) 2%, or (ii) 1.25 times the
change in the Price Index, as described in Section 4.02.


Section 1.07. Adjustment Date. December 1, 2017 and annually thereafter during
the Lease Term (including any Extension Term).


Section 1.08. Guarantor. IEC ELECTRONICS CORP., a Delaware corporation.


Section 1.09. Lessee Tax Identification No. 85-0295303.


Section 1.10. Lessor Tax Identification No. 45-2674893.


ARTICLE II


Lease of Property


Section 2.01. Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and, except as otherwise provided herein, Lessee’s
performance of all other obligations hereunder, Lessor hereby leases to Lessee,
and Lessee hereby takes and hires, the Property, “AS IS” and “WHERE IS” without
representation or warranty by Lessor, and subject to the existing state of
title, the parties in possession, any statement of facts which an accurate
survey or physical inspection might reveal, and all Legal Requirements now or
hereafter in effect.


Section 2.02. Quiet Enjoyment. So long as Lessee shall pay the Rental and other
Monetary Obligations provided in this Lease and shall keep and perform all of
the terms, covenants and conditions on its part contained herein and subject to
the rights of Lessor under Section 12.02, Lessee shall have,subject





--------------------------------------------------------------------------------

Exhibit 10.15


to the terms and conditions set forth herein, the right to the peaceful and
quiet enjoyment and occupancy of the Property.


Section 2.03. Ground Lease. Lessee hereby expressly acknowledges and agrees that
unless and until the Ground Lease has been terminated and a fee interest in the
Property has been conveyed to Lessor, this Lease constitutes a sublease of
Lessor’s interest in the Ground Lease. Further, unless and until the Ground
Lease is terminated and a fee interest in the Property has been conveyed to
Lessor, and in the event of a conflict among this Section 2.03 and any other
provision of this Lease, this Section 2.03 shall govern. Lessee hereby
represents, covenants and agrees as follows:


(a)    The Property shall not be used or occupied, or permitted or suffered to
be used or occupied, by Lessee or any party for any use, purpose or activity
that is not permitted by the Ground Lease.


(b)    Lessee acknowledges that this Lease, and Lessee’s occupancy of the
Property, are subject to and subordinate to the Ground Lease. Lessee agrees that
the terms, covenants, provisions and conditions of the Ground Lease applying to
Lessor as the tenant thereunder shall apply directly to Lessee, and Lessee
hereby does and shall assume and directly perform fully all the duties,
obligations, liabilities and undertakings of Lessor as the tenant under the
Ground Lease, including as Rental under this Lease, direct payment to Ground
Lessor of all the fixed, basic rents and additional rents and any and all other
payments or monetary obligations to be made pursuant to the Ground Lease (or any
related documents), whether arising before, on or after the Effective Date.
While the Ground Lease is in effect, and in the event of any inconsistency
between the terms, covenants, provisions and conditions of the Ground Lease, and
the terms, covenants, provisions and conditions of this Lease, the terms,
covenants, provisions and conditions of the Ground Lease with respect to such
obligation or liability shall control and be complied with by Lessee. Lessee
agrees that it will not do, or cause or suffer to be done, any act (whether of
commission or omission) which would result in a breach of or default under any
term, covenant, provision or condition of the Ground Lease.
 
(c) Lessor shall have no responsibility or liability to provide any services to
Lessee with respect to the Property, or for performing any of the duties,
obligations, liabilities or undertakings of tenant or Ground Lessor under the
Ground Lease. Lessor agrees, however, that in any case where Lessor’s
cooperation is necessary to enforce rights of the tenant under the Ground Lease,
Lessor will use its commercially reasonable efforts to cause Ground Lessor, as
landlord under the Ground Lease, to perform its duties, obligations, liabilities
and undertakings thereunder, provided Lessee agrees to and does bear the expense
and reimburses Lessor (promptly upon demand) for any and all reasonable
out-of-pocket expenses including reasonable attorneys’ fees incurred by Lessor
in connection therewith.


(d)    In addition to other indemnification provisions by Lessee in this Lease,
and not in limitation thereof, Lessee hereby agrees to indemnify, save, protect,
defend and hold harmless the Indemnified Parties from and against any and all
liabilities, suits, obligations, fines, damages, penalties, claims, costs,
charges and expenses (including experts’ and reasonable attorney’s fees) imposed
upon or incurred by the Indemnified Parties, that may be based on or asserted or
alleged to be based on any term, covenant, provision or condition of the Ground
Lease.


(e)    In the event of any Casualty, or in the event of any Condemnation of all
or part of the Property, the terms, covenants, provisions and conditions of the
Ground Lease shall be controlling with regard to the rights of the Ground
Lessor, as landlord under the Ground Lease, but shall not be the controlling
instrument as between Lessor and Lessee, and the provisions of this Lease
relating to such event shall control exclusively between Lessor and Lessee.







--------------------------------------------------------------------------------

Exhibit 10.15


(f)    Simultaneously and automatically upon both the termination of the Ground
Lease and the conveyance of the fee interest in the Property from Ground
Landlord to Lessor (or an affiliate of Lessor), this Section 2.03 and all
references in this Lease to the “Ground Lease” and “Ground Landlord” shall be
deemed terminated and of no further force or effect.


ARTICLE III


LEASE TERM; EXTENSION


Section 3.01. Initial Term. The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight on November
30, 2031, unless terminated sooner as provided in this Lease and as may be
extended as provided herein. The time period during which this Lease shall
actually be in effect, including any Extension Term, is referred to as the
“Lease Term.”


Section 3.02. Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for the Property for two (2)
additional successive periods of five (5) years each (each, an “Extension
Term”), pursuant to the terms and conditions of this Lease then in effect.


Section 3.03. Notice of Exercise. Lessee may only exercise the Extension Options
by giving written notice thereof to Lessor of its election to do so no later
than one hundred twenty (120) days prior to the expiration of the then-current
Lease Term. If written notice of the exercise of any Extension Option is not
received by Lessor by the applicable dates described above, then this Lease
shall terminate on the last day of the Initial Term or, if applicable, the last
day of the Extension Term then in effect. Upon the request of Lessor or Lessee,
the parties hereto will, at the expense of Lessee, execute and exchange an
instrument in recordable form setting forth the extension of the Lease Term in
accordance with this Section 3.03.


Section 3.04. Removal of Personalty. Upon the expiration of the Lease Term,
Lessee may remove from the Property all personal property belonging to Lessee.
Lessee shall repair any damage caused by such removal and shall leave the
Property clean and in good and working condition and repair inside and out,
subject to normal wear and tear, casualty and condemnation. Any property of
Lessee left on the Property on the tenth day following the expiration of the
Lease Term shall, at Lessor’s option, automatically and immediately become the
property of Lessor.


ARTICLE IV


RENTAL AND OTHER MONETARY OBLIGATIONS


Section 4.01. Base Monthly Rental. During the Lease Term, on or before the first
day of each calendar month, Lessee shall pay in advance the Base Monthly Rental
then in effect. If the Effective Date is a date other than the first day of the
month, Lessee shall pay to Lessor on the Effective Date the Base Monthly Rental
prorated by multiplying the Base Monthly Rental by a fraction, the numerator of
which is the number of days remaining in the month (including the Effective
Date) for which Rental is being paid, and the denominator of which is the total
number of days in such month.


Section 4.02. Adjustments. During the Lease Term (including any Extension Term),
on the first Adjustment Date and on each Adjustment Date thereafter, the Base
Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment.


Section 4.03. Additional Rental. Lessee shall pay and discharge, as additional
rental (“Additional Rental”), all sums of money required to be paid by Lessee
under this Lease which are not specifically referred





--------------------------------------------------------------------------------

Exhibit 10.15


to as Rental. Lessee shall pay and discharge any Additional Rental when the same
shall become due, provided that amounts which are billed to Lessor or any third
party, but not to Lessee, shall be paid within fifteen (15) days after Lessor’s
written demand for payment thereof or, if earlier, when the same are due. In no
event shall Lessee be required to pay to Lessor any item of Additional Rental
that Lessee is obligated to pay and has paid to any third party pursuant to any
provision of this Lease.


Section 4.04. Rentals to be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Property shall be performed and paid
by Lessee. Lessee shall perform all of its obligations under this Lease at its
sole cost and expense. All Rental and other Monetary Obligations which Lessee is
required to pay hereunder shall be the unconditional obligation of Lessee and
shall be payable in full when due and payable and without any setoff, abatement,
deferment, deduction or counterclaim whatsoever.


Section 4.05. ACH Authorization. Upon execution of this Lease, Lessee shall
deliver to Lessor a complete Authorization Agreement - Pre‑Arranged Payments in
the form of Exhibit C attached hereto and incorporated herein by this reference,
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental are transferred by Automated
Clearing House Debit initiated by Lessor from an account established by Lessee
at a United States bank or other financial institution to such account as Lessor
may designate. Lessee shall continue to pay all Rental by Automated Clearing
House Debit unless otherwise directed by Lessor.


Section 4.06. Late Charges; Default Interest. Any delinquent payment shall, in
addition to any other remedy of Lessor, incur a late charge of five percent (5%)
(which late charge is intended to compensate Lessor for the cost of handling and
processing such delinquent payment and should not be considered interest) and
bear interest at the Default Rate, such interest to be computed from and
including the date such payment was due through and including the date of the
payment; provided, however, in no event shall Lessee be obligated to pay a sum
of late charge and interest higher than the maximum legal rate then in effect.


Section 4.07. Holdover. If Lessee remains in possession of the Property after
the expiration of the term hereof, Lessee, at Lessor’s option and within
Lessor’s sole discretion, may be deemed a tenant on a month‑to‑month basis and
shall continue to pay Rentals and other Monetary Obligations in the amounts
herein provided, except that the Base Monthly Rental shall be automatically
increased to one hundred fifty percent (150%) of the last Base Monthly Rental
payable under this Lease, and Lessee shall comply with all the terms of this
Lease; provided that nothing herein nor the acceptance of Rental by Lessor shall
be deemed a consent to such holding over. Lessee shall defend, indemnify,
protect and hold the Indemnified Parties harmless from and against any and all
Losses resulting from Lessee’s failure to surrender possession upon the
expiration of the Lease Term.


Section 4.08. Guaranty. On or before the execution of this Lease, Lessee shall
cause Guarantor to execute and deliver to Lessor the Guaranty.




ARTICLE V


REPRESENTATIONS AND WARRANTIES


Section 5.01. Representations and Warranties of Lessee. The representations and
warranties of Lessee contained in this Article V are being made to induce Lessor
to enter into this Lease, and Lessor has relied, and will continue to rely, upon
such representations and warranties. Lessee represents and warrants to Lessor as
follows:





--------------------------------------------------------------------------------

Exhibit 10.15


(a)Organization, Authority and Status of Lessee. Lessee has been duly organized
or formed, is validly existing and in good standing under the laws of its state
of formation and is qualified as a foreign corporation to do business in any
jurisdiction where such qualification is required. All necessary and appropriate
action has been taken to authorize the execution, delivery and performance by
Lessee of this Lease and of the other documents, instruments and agreements
provided for herein. Lessee is not, and if Lessee is a “disregarded entity,” the
owner of such disregarded entity is not, a “nonresident alien,” “foreign
corporation,” “foreign partnership,” “foreign trust,” “foreign estate,” or any
other “person” that is not a “United States Person” as those terms are defined
in the Code and the regulations promulgated thereunder. The Person who has
executed this Lease on behalf of Lessee is duly authorized to do so.


(b)Enforceability. This Lease constitutes the legal, valid and binding
obligation of Lessee, enforceable against Lessee in accordance with its terms.


(c)Litigation. Lessee has not received notice of any suits, actions, proceedings
or investigations pending involving Lessee or Guarantor, or to the best of its
knowledge, threatened against or involving Lessee, Guarantor or the Property
before any arbitrator or Governmental Authority which might reasonably result in
any Material Adverse Effect.


(d)Absence of Breaches or Defaults. To Lessee’s knowledge, Lessee is not in
default under any document, instrument or agreement to which Lessee is a party
or by which Lessee, the Property or any of Lessee’s property is subject or
bound, which has had, or could reasonably be expected to result in, a Material
Adverse Effect. To Lessee’s knowledge, the authorization, execution, delivery
and performance of this Lease and the documents, instruments and agreements
provided for herein will not result in any breach of or default under any
document, instrument or agreement to which Lessee is a party or by which Lessee,
the Property or any of Lessee’s property is subject or bound.


(e)Compliance with OFAC Laws. To Lessee’s knowledge, Lessee, Guarantor, and no
individual or entity owning directly or indirectly any interest in Lessee or
Guarantor, is an individual or entity whose property or interests are subject to
being blocked under any of the OFAC Laws or is otherwise in violation of any of
the OFAC Laws; provided, however, that the representation contained in this
sentence shall not apply to any Person to the extent such Person’s interest is
in or through a U.S. Publicly Traded Entity.


(f)Solvency. There is no contemplated, pending or threatened Insolvency Event or
similar proceedings, whether voluntary or involuntary, affecting Lessee or
Guarantor. Lessee does not have unreasonably small capital to conduct its
business.


(g)Ownership. None of (i) Lessee, (ii) any Affiliate of Lessee, or (iii) any
Person owning ten percent (10%) or more of Lessee, owns, directly or indirectly,
ten percent (10%) or more of the total voting power or total value of capital
stock in STORE Capital Corporation.


Section 5.02. Representations and Warranties of Lessor. The representations and
warranties of Lessor contained in this Article V are being made to induce Lessee
to enter into this Lease, and Lessee has relied, and will continue to rely, upon
such representations and warranties. Lessor represents and warrants to Lessee as
follows:


(a)    Organization, Authority and Status of Lessor. Lessor has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is qualified as a foreign corporation to do business
in any jurisdiction where such qualification is required. All necessary and
appropriate action has been taken to authorize the execution, delivery and
performance by Lessor of this Lease and of the other documents, instruments and
agreements





--------------------------------------------------------------------------------

Exhibit 10.15


provided for herein. Lessor is not, and if Lessor is a “disregarded entity,” the
owner of such disregarded entity is not, a “nonresident alien,” “foreign
corporation,” “foreign partnership,” “foreign trust,” “foreign estate,” or any
other “person” that is not a “United States Person” as those terms are defined
in the Code and the regulations promulgated thereunder. The Person who has
executed this Lease on behalf of Lessor is duly authorized to do so.


(b)    Enforceability. This Lease constitutes the legal, valid and binding
obligation of Lessor, enforceable against Lessor in accordance with its terms.


(c)    Litigation. Lessor has not received notice of any suits, actions,
proceedings or investigations pending involving Lessor, or to the best of its
knowledge, threatened against or involving Lessor, or the Property before any
arbitrator or Governmental Authority which might reasonably result in any
Material Adverse Effect.


(d)    Absence of Breaches or Defaults. To Lessor’s knowledge, Lessor is not in
default under any document, instrument or agreement to which Lessor is a party
or by which Lessor, the Property or any of Lessor’s property is subject or
bound, which has had, or could reasonably be expected to result in, a Material
Adverse Effect. To Lessor’s knowledge, the authorization, execution, delivery
and performance of this Lease and the documents, instruments and agreements
provided for herein will not result in any breach of or default under any
document, instrument or agreement to which Lessor is a party or by which Lessor,
the Property or any of Lessor’s property is subject or bound.


(e)    Compliance with OFAC Laws. To Lessor’s knowledge, Lessor, and no
individual or entity owning directly or indirectly any interest in Lessor, is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws or is otherwise in violation of any of the OFAC Laws;
provided, however, that the representation contained in this sentence shall not
apply to any Person to the extent such Person’s interest is in or through a U.S.
Publicly Traded Entity.


(f)    Solvency. There is no contemplated, pending or threatened Insolvency
Event or similar proceedings, whether voluntary or involuntary, affecting
Lessor. Lessor does not have unreasonably small capital to conduct its business.


ARTICLE VI


TAXES ND ASSESSMENTS; UTILITIES; INSURANCE


Section 6.01. Taxes.


(a)    Payment. Subject to the provisions of Section 6.01(b) below, Lessee shall
pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed
against or imposed upon the Property, Lessee or Lessor during the Lease Term
related to or arising out of this Lease and the activities of the parties
hereunder, including without limitation, (i) all taxes or assessments upon the
Property or any part thereof and upon any personal property, trade fixtures and
improvements located on the Property, whether belonging to Lessor or Lessee, or
any tax or charge levied in lieu of such taxes and assessments; (ii) all taxes,
charges, license fees and or similar fees imposed by reason of the use of the
Property by Lessee; (iii) all excise, franchise, transaction, privilege,
license, sales, use and other taxes upon the Rental or other Monetary
Obligations hereunder, the leasehold estate of either party or the activities of
either party pursuant to this Lease; and (iv) all franchise, privilege or
similar taxes of Lessor calculated on the value of the Property or on the amount
of capital apportioned to





--------------------------------------------------------------------------------

Exhibit 10.15


the Property. Notwithstanding anything in clauses (i) through (iv) to the
contrary, Lessee shall not be obligated to pay or reimburse Lessor for any taxes
based on the net income of Lessor.
Lessee shall not be liable for taxes in respect of the improvements and/or the
land comprising the Property which are applicable to the fractional portion of
such year from and after such expiration or termination of the Lease, and if
Lessee shall have previously paid any such taxes for which is it not so liable,
Lessor shall refund the excess to Lessee within thirty (30) days of the
expiration of the Term. Lessee hereby acknowledges that it (or an Affiliate of
Lessee) is liable for any and all taxes with respect to the Property accruing
before the Effective Date. The term “Lease Year” shall mean a period of twelve
consecutive full calendar months. The first Lease Year shall begin on the
Effective Date. Each succeeding Lease Year shall begin on the first day of the
first month of the first Lease Year. If Lessee should extend the Lease Term
pursuant to any extension option granted herein, the first day of the Extension
Option shall also be deemed to be the first day of a Lease Year for all purposes
of this Lease.


(b)    Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee. In the event Lessor receives a tax bill, Lessor
shall use commercially reasonable efforts to forward said bill to Lessee within
fifteen (15) days of Lessor’s receipt thereof. Lessee may, at its own expense,
contest or cause to be contested (in the case of any item involving more than
$10,000, after prior written notice to Lessor, which shall be given within
fifteen (15) days of Lessee’s determination to contest any matter as permitted
herein), by appropriate legal proceedings conducted in good faith and with due
diligence, any above‑described item or lien with respect thereto, provided that
(i) neither the Property nor any interest therein would be in any danger of
being sold, forfeited or lost by reason of such proceedings; (ii) no Event of
Default has occurred and is continuing; (iii) if and to the extent required by
the applicable taxing authority and/or Lessor, Lessee posts a bond or takes
other steps acceptable to such taxing authority and/or Lessor that removes such
lien or stays enforcement thereof; (iv) Lessee shall promptly provide Lessor
with copies of all notices received or delivered by Lessee and filings made by
Lessee in connection with such proceeding; and (v) upon termination of such
proceedings, it shall be the obligation of Lessee to pay the amount of any such
tax and assessment or part thereof as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith. Lessor shall at the request of Lessee, execute or join in the
execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.


Section 6.02. Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Property during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service.


Section 6.03. Insurance.


(a)    Coverage. Throughout the Lease Term, Lessee shall maintain, with respect
to the Property, at its sole expense, the following types and amounts of
insurance:


(i)Insurance against loss or damage to real property and personal property under
an “all risk” or “special form” insurance policy, which shall include coverage
against all risks of direct physical loss, including but not limited to loss by
fire, lightning, wind, terrorism, and other risks normally included in the
standard ISO special form (and shall also include National Flood and Excess
Flood insurance if the Property is located in Flood Zone A or Flood Zone V, as
designated by FEMA, or otherwise located in a flood zone area identified by FEMA
as





--------------------------------------------------------------------------------

Exhibit 10.15


a 100-year flood zone or special hazard area, and earthquake insurance if the
Property is located within a moderate to high earthquake hazard zone as
determined by an approved insurance company set forth in Section 6.03(b)(x)
below). Such policy shall also include soft costs, a joint loss agreement,
coverage for ordinance or law covering the loss of value of the undamaged
portion of the Property, costs to demolish and the increased costs of
construction if any of the improvements located on, or the use of, the Property
shall at any time constitute legal non-conforming structures or uses. Ordinance
or law limits shall be in an amount equal to the full replacement cost for the
loss of value of the undamaged portion of the Property and no less than 25% of
the replacement cost for costs to demolish and the increased cost of
construction, or in an amount otherwise specified by Lessor. Such insurance
shall be in amounts not less than 100% of the full insurable replacement cost
values (without deduction for depreciation), with an agreed amount endorsement
or without any coinsurance provision, and with sublimits satisfactory to Lessor,
as determined from time to time at Lessor’s request but not more frequently than
once in any 12-month period.


(ii)Commercial general liability insurance, including products and completed
operation liability, covering Lessee as a named insured and Lessor as an
additional insured against bodily injury liability, property damage liability
and personal and advertising injury, including liability arising out of the
ownership, maintenance, repair, condition or operation of the Property or
adjoining ways, streets, parking lots or sidewalks. Such insurance policy or
policies shall include a broad form contractual liability t under which the
insurer agrees to insure Lessee’s obligations under Article X hereof to the
extent insurable, and a “severability of interest” clause, shall be in amounts
of not less than $10,000,000 per occurrence for bodily injury and property
damage, and $10,000,000 general aggregate per location, or such higher limits as
Lessor may reasonably require from time to time, and shall be of form and
substance satisfactory to Lessor. Such limits of insurance can be acquired
through Commercial General liability and Umbrella liability policies.


(iii)Statutory Workers’ compensation and Employers Liability insurance in the
amount of $1,000,000 covering all persons employed by Lessee on the Property in
connection with any work done on or about the Property for which claims for
death or bodily injury could be asserted against Lessor, Lessee or the Property.


(iv)Business interruption insurance including Rental Value Insurance payable to
Lessor at all locations for a period of not less than twelve (12) months. Such
insurance is to follow the form of the real property “all risk” or “special
form” coverage and is not to contain a co‑insurance clause. Such insurance is to
have a minimum of 180 days of extended period of indemnity.


(v)Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $5,000,000 per
occurrence. The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.


(vi)Comprehensive Boiler and Machinery or Equipment Breakdown Insurance against
loss or damage from explosion of any steam or pressure boilers or similar
apparatus, if any, and other building equipment including HVAC units located in
or about the Property and in an amount equal to the lesser of 25% of the 100%
replacement cost of the Property or $5,000,000.


(vii)Such additional and/or other insurance and in such amounts as at the time
is customarily carried by prudent owners or tenants with respect to improvements
and personal





--------------------------------------------------------------------------------

Exhibit 10.15


property similar in character, location and use and occupancy to the Property,
provided there is an increase in hazard on the premises or a change of operation
by Lessee.


(b)    Insurance Provisions. All insurance policies shall, except as otherwise
noted herein:


(i)provide for a waiver of subrogation except the Workers Compensation by the
insurer as to claims against Lessor, its employees and agents;


(ii)be primary and non-contributory with respect to any policies of insurance
maintained by Lessor;


(iii)contain deductibles not to exceed $25,000;


(iv)contain a standard non‑contributory mortgagee clause or endorsement in favor
of any Lender designated by Lessor;


(v)provide that the policy of insurance shall not be terminated, cancelled or
amended without at least thirty (30) days’ prior written notice to Lessor and to
any Lender covered by any standard mortgagee clause or endorsement;


(vi)be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;


(vii)except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to liability
insurance, and as an “additional named insured” or “additional insured” with
respect to real property and rental value insurance, as appropriate and as their
interests may appear;


(viii)be evidenced by delivery to Lessor and any Lender designated by Lessor of
an Acord Form 28 for property, business interruption and boiler & machinery
coverage (or any other form requested by Lessor) and an Acord Form 25 for
commercial general liability, automobile liability, workers’ compensation and
umbrella coverage (or any other form requested by Lessor); provided that in the
event that either such form is no longer available, such evidence of insurance
shall be in a form reasonably satisfactory to Lessor and any Lender designated
by Lessor; and


(ix)be issued by insurance companies licensed to do business in the states where
the Property is located and which are rated no less than A-X by Best’s Insurance
Guide or are otherwise approved by Lessor.


(b)    Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Lessee, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Lessee shall immediately obtain new or additional insurance reasonably
satisfactory to Lessor and any Lender designated by Lessor; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Lessee for its acts or omissions as provided in this Lease; (iii)
Lessee shall procure policies for all insurance for periods of not less than one
year and shall provide to Lessor and any servicer or Lender of Lessor
certificates of insurance or, upon Lessor’s request, duplicate originals of
insurance policies evidencing that insurance satisfying the requirements of this
Lease is in effect at all times; (iv) Lessee shall pay as they become due all
premiums for the insurance required by this Section 6.03; (v) in the event that
Lessee fails to comply with any of the requirements set forth in this Section
6.03, within ten (10)





--------------------------------------------------------------------------------

Exhibit 10.15


days of the giving of written notice by Lessor to Lessee, (A) Lessor shall be
entitled to procure such insurance; and (B) any sums expended by Lessor in
procuring such insurance shall be Additional Rental and shall be repaid by
Lessee, together with interest thereon at the Default Rate, from the time of
payment by Lessor until fully paid by Lessee immediately upon written demand
therefor by Lessor; and (vi) Lessee shall maintain all insurance policies
required in this Section 6.03 not to be cancelled, invalidated or suspended on
account of the conduct of Lessee, its officers, directors, managers, members,
employees or agents, or anyone acting for Lessee or any subtenant or other
occupant of the Property, and shall comply with all policy conditions and
warranties at all times to avoid a forfeiture of all or a part of any insurance
payment.


(d)    Blanket Policies. Notwithstanding anything to the contrary in this
Section 6.03, any insurance which Lessee is required to obtain pursuant to this
Section 6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.


Section 6.04. Tax Impound. Upon the occurrence of an Event of Default and with
respect to each Event of Default, in addition to any other remedies, Lessor may
require Lessee to pay to Lessor on the first day of each month the amount that
Lessor reasonably estimates will be necessary in order to accumulate with Lessor
sufficient funds in an impound account (which shall not be deemed a trust fund)
(the “Reserve”) for Lessor to pay any and all real estate taxes (“Real Estate
Taxes”) for the Property for the ensuing twelve (12) months, or, if due sooner,
Lessee shall pay the required amount immediately upon Lessor’s demand therefor.
Lessor shall, upon prior written request of Lessee, provide Lessee with evidence
reasonably satisfactory to Lessee that payment of the Real Estate Taxes was made
in a timely fashion. In the event that the Reserve does not contain sufficient
funds to timely pay any Real Estate Taxes, upon Lessor’s written notification
thereof, Lessee shall, within five (5) Business Days of such notice, provide
funds to Lessor in the amount of such deficiency. Lessor shall pay or cause to
be paid directly to the applicable taxing authorities any Real Estate Taxes then
due and payable for which there are funds in the Reserve; provided, however,
that in no event shall Lessor be obligated to pay any Real Estate Taxes in
excess of the funds held in the Reserve, and Lessee shall remain liable for any
and all Real Estate Taxes, including fines, penalties, interest or additional
costs imposed by any taxing authority (unless incurred as a result of Lessor’s
failure to timely pay Real Estate Taxes for which it had funds in the Reserve).
Lessee shall cooperate fully with Lessor in assuring that the Real Estate Taxes
are timely paid. Lessor may deposit all Reserve funds in accounts insured by any
federal or state agency and may commingle such funds with other funds and
accounts of Lessor. Interest or other gains from such funds, if any, shall be
the sole property of Lessor. Upon an Event of Default, in addition to any other
remedies, Lessor may apply all impounded funds in the Reserve against any sums
due from Lessee to Lessor. Lessor shall give to Lessee an annual accounting
showing all credits and debits to and from such impounded funds received from
Lessee.


ARTICLE VII


MAINTENANCE; ALTERATIONS


Section 7.01. Condition of Property; Maintenance. Lessee hereby accepts the
Property “AS IS” and “WHERE IS” with no representation or warranty of Lessor as
to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on the Property in good order and repair, free from actual or
constructive waste, as determined by Lessee in its commercially reasonable
discretion; (b) the repair or reconstruction of any building, structures or
improvements erected on the Property damaged or destroyed by a Casualty;
(c) subject to Section 7.02, making all necessary structural, non-structural,
exterior and interior repairs and replacements to any building, structures or
improvements erected on the Property, as determined by Lessee in its
commercially reasonable discretion; (d) (i) protecting, defending, indemnifying,
releasing and holding the Indemnified Parties harmless from and against any and
all claims and Losses arising out of or in any way relating to any encroachments
and/or activities upon the Property caused by any Person provided that such
Losses result from claims





--------------------------------------------------------------------------------

Exhibit 10.15


brought by third parties and provided that such claims are not solicited or
instigated by Lessor; and (ii) prosecuting any claims that Lessee seeks to bring
against any Person relating to Lessee’s use and possession of the Property; and
(e) paying all operating costs of the Property in the ordinary course of
business. Lessee waives any right to require Lessor to maintain, repair or
rebuild all or any part of the Property or make repairs at the expense of Lessor
pursuant to any Legal Requirements at any time in effect.


Section 7.02. Alterations and Improvements. During the Lease Term, Lessee shall
not alter the exterior, structural, plumbing or electrical elements of the
Property in any manner without the consent of Lessor, which consent shall not be
unreasonably withheld or conditioned; provided, however, Lessee may undertake
nonstructural alterations to the Property, individually, costing less than
$100,000 without Lessor’s prior written consent. If Lessor’s consent is required
hereunder and Lessor consents to the making of any such alterations, the same
shall be made by Lessee at Lessee’s sole expense by a licensed contractor and
according to plans and specifications approved by Lessor and subject to such
other conditions as Lessor shall reasonably require. Any work at any time
commenced by Lessee on the Property shall be prosecuted diligently to
completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease and all Legal Requirements. Upon completion of
any alterations individually costing $100,000 or more, Lessee shall promptly
provide Lessor with evidence of full payment to all laborers and materialmen
contributing to the alterations. Additionally, upon completion of any
alterations, Lessee shall promptly provide Lessor with (a) an architect’s
certificate certifying the alterations to have been completed in conformity with
the plans and specifications (if the alterations are of such a nature as would
require the issuance of such a certificate from the architect); (b) a
certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy); and (c) any other documents
or information reasonably requested by Lessor. Lessee shall keep the Property
free from any liens arising out of any work performed on, or materials furnished
to, the Property. Lessee shall execute and file or record, as appropriate, a
“Notice of Non‑Responsibility,” or any equivalent notice permitted under
applicable Law in the state where the Property is located which provides that
Lessor is not responsible for the payment of any costs or expenses relating to
the additions or alterations. Any addition to or alteration of the Property
shall be deemed a part of the Property and belong to Lessor, and Lessee shall
execute and deliver to Lessor such instruments as Lessor may require to evidence
the ownership by Lessor of such addition or alteration.


Section 7.03. Encumbrances. During the Lease Term, Lessor shall have the right
to grant easements on, over, under and above the Property without the prior
consent of Lessee, provided that such easements will not have a Material Adverse
Effect. Lessee shall comply with and perform all obligations of Lessor under the
Ground Lease, all easements, declarations, covenants, restrictions and other
items of record now or hereafter encumbering the Property. Without Lessor’s
prior written consent, Lessee shall not grant any easements on, over, under or
above the Property.


ARTICLE I


USE OF THE PROPERTY; COMPLIANCE


Section 8.01. Use and “Go Dark Rights.”


(a)Use. During the Lease Term, the Property shall be used solely for the
operation of a Permitted Facility. Except during periods when the Property is
untenantable due to Casualty or Condemnation (and provided that Lessee continues
to strictly comply with the other terms and conditions of this Lease), Lessee
shall at all times during the Lease Term occupy the Property and shall
diligently operate its business on the Property. In the event that Lessee shall
change the use of the Property or the concept or brand operated on the Property,
only as may be expressly permitted herein or consented to by Lessor in writing,
Lessee shall provide Lessor with written notice of any such change and a copy of
the franchise agreement(s) related to such new concept or brand, if any.







--------------------------------------------------------------------------------

Exhibit 10.15


(b)“Go Dark Rights.” Notwithstanding any provision contained herein, Lessee
shall not be in default under this Section 8.01 unless and until Lessee fails to
continue to operate its business at the Property (i.e., “go dark”) for more than
three hundred and sixty five (365) consecutive days (except due to a Casualty or
Condemnation event or during a period of alterations); provided, however, Lessee
shall provide Lessor with written notice of its intent to “go dark” at least
sixty (60) days prior to the Property going dark, and Lessee can only exercise
its right to temporarily “go dark” once in any five (5) year period. The up to
three hundred and sixty five (365)-day “go dark” period may only be extended
with the prior written consent of Lessor. Notwithstanding the foregoing, the
terms and provisions of this Lease and Lessee’s obligations hereunder shall
remain in full force and effect during any “go dark” period (including without
limitation, payment of all Monetary Obligations without reduction, maintenance
of insurance as required under Article VI and continuation of Tenant’s
maintenance obligations). Furthermore, in no event shall Lessee “go dark” in any
manner that would violate the Ground Lease or any Permitted Encumbrances in any
material respect or give a third party any right to acquire title to the
Property.


Section 8.02. Compliance. Lessee’s use and occupation of the Property, and the
condition thereof, shall, at Lessee’s sole cost and expense, comply fully with
all Legal Requirements and all restrictions, covenants and encumbrances of
record, and any owner obligations under such Legal Requirements, or
restrictions, covenants and encumbrances of record, with respect to the
Property, in either event, the failure with which to comply could have a
Material Adverse Effect. Without in any way limiting the foregoing provisions,
Lessee shall comply with all Legal Requirements relating to anti‑terrorism,
trade embargos, economic sanctions, Anti-Money Laundering Laws, and the
Americans with Disabilities Act of 1990, as such act may be amended from time to
time, and all regulations promulgated thereunder, as it affects the Property now
or hereafter in effect, provided that, notwithstanding anything to the contrary
contained in this Lease, Lessee shall have no obligation to repair, alter or
modify the Premises to comply with the Americans with Disabilities Act of 1990,
as such act may be amended from time to time (or similar Laws related to
accessibility to, usability by, and discrimination against, disabled
individuals) unless Lessee has received a notice of violation from the
governmental agency authorized to enforce the Americans with Disabilities Act of
1990, as such act may be amended from time to time (or similar Laws related to
accessibility to, usability by, and discrimination against, disabled
individuals), and provided such notice of violation is not solicited or
instigated by Lessor. Notwithstanding the foregoing, in the event Lessor were to
make improvements or alterations to the Premises that would trigger compliance
with the American with Disabilities Act of 1990, as such act may be amended from
time to time (or similar Laws related to accessibility to, usability by, and
discrimination against, disabled individuals), then Lessee shall comply
therewith. Lessee shall obtain, maintain and comply with all required licenses
and permits, both governmental and private, to use and operate the Properties as
Permitted Facilities. Upon Lessor’s written request from time to time during the
Lease Term, Lessee shall certify in writing to Lessor that Lessee’s
representations, warranties and obligations under Section 5.05 and this Section
8.02 remain true and correct and have not been breached. Lessee shall
immediately notify Lessor in writing if any of such representations, warranties
or covenants are no longer true or have been breached or if Lessee has a
reasonable basis to believe that they may no longer be true or have been
breached. In connection with such an event, Lessee shall comply with all Legal
Requirements and directives of Governmental Authorities and, at Lessor’s
request, provide to Lessor copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Lessee shall also reimburse Lessor for all Costs
incurred by Lessor in evaluating the effect of such an event on the Property and
this Lease, in obtaining any necessary license from Governmental Authorities as
may be necessary for Lessor to enforce its rights under the Transaction
Documents, and in complying with all Legal Requirements applicable to Lessor as
the result of the existence of such an event and for any penalties or fines
imposed upon Lessor as a result thereof. Lessee will use its best efforts to
prevent any act or condition to exist on or about the Property that will
materially increase any insurance rate thereon, except when such acts are
required in the normal course of its business and Lessee shall pay for such
increase. Lessee agrees that it will defend, indemnify and hold harmless the
Indemnified Parties from and against any and all Losses caused by, incurred or
resulting from Lessee’s failure to comply with its obligations under this
Section.





--------------------------------------------------------------------------------

Exhibit 10.15


Section 8.03. Environmental.


(a)Covenants.


(i)Lessee covenants to Lessor during the Lease Term, subject to the limitations
of subsection (ii) below, as follows:


(A)All uses and operations on or of the Property, including the use, handling,
and Release of Hazardous Materials, whether by Lessee or any other Person, shall
be in material compliance with all Environmental Laws and permits issued
pursuant thereto.


(B)There shall be no Releases in, on, under or from the Property, except in
Permitted Amounts.


(C)Above ground storage tanks and USTs shall be properly permitted and only used
as permitted.


(D)Lessee shall keep the Property or cause the Property to be kept free and
clear of all Environmental Liens, whether due to any act or omission of Lessee
or any other Person.


(E)Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Property to act or fail to act in any way
that (1) materially increases a risk to human health or the environment, (2) 
poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off the Property), (3) has a Material Adverse Effect,
(4) is contrary to any material requirement set forth in the insurance policies
maintained by Lessee or Lessor, (5) constitutes a public or private nuisance or
constitutes waste, (6) materially violates any covenant, condition, agreement or
easement applicable to the Property, or (7) results in any reopening or
reconsideration of any prior investigation or results in a new investigation by
a Governmental Authority having jurisdiction over the Property.


(F)Lessee shall, at its sole cost and expense, fully and expeditiously cooperate
in all activities pursuant to this Section 8.03, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews.


(ii)Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (A)
through (E) above provided that Lessee shall be in material compliance with the
legally-binding requirements, if any, of any Governmental Authority with respect
to Remediation or any relevant covenant.


(b)Notification Requirements. Lessee shall immediately notify Lessor in writing
upon Lessee obtaining actual knowledge of (i) any Releases in, on, under or from
the Property in violation of Environmental Law, or Hazardous Materials migrating
from other properties towards the Property; (ii) any material non‑compliance
with any Environmental Laws related in any way to the Property; (iii) any actual
or pending Environmental Lien or activity use limitation; (iv) any Remediation
of environmental conditions relating to the Property required or proposed by
applicable Governmental Authorities; and (v) any written or oral notice or other
communication of which Lessee becomes aware from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
liability for Hazardous Materials, above ground storage tanks, USTs, and/or
Remediation





--------------------------------------------------------------------------------

Exhibit 10.15


thereof at or on the Property and/or any actual or potential administrative or
judicial proceedings with respect to the environmental conditions of the
Property. Lessee shall, upon Lessor’s written request, deliver to Lessor a
certificate stating that Lessee is and has been in full compliance with all of
the environmental representations, warranties and covenants in this Lease.


(c)Remediation. During the Lease Term, Lessee shall, at its sole cost and
expense, and without limiting any other provision of this Lease, effectuate any
Remediation, pursuant to a legally-binding requirement of any Governmental
Authority, of any condition (including, but not limited to, a Release or
Threatened Release) in, on, under or from the Property and take any other
reasonable action deemed necessary by any Governmental Authority for protection
of human health or the environment with respect to such conditions. Should
Lessee fail to undertake any such required Remediation in accordance with the
preceding sentence (after Lessee has exhausted any valid and lawful challenges
to any requests for Remediation by Governmental Authorities if Lessee chooses to
challenge any such requests), Lessor, after written notice to Lessee and
Lessee’s failure to promptly undertake such Remediation, shall be permitted to
complete such Remediation, and all Costs incurred in connection therewith shall
be paid by Lessee. Any Cost so paid by Lessor, together with interest at the
Default Rate, shall be deemed to be Additional Rental hereunder and shall be
immediately due from Lessee to Lessor. Notwithstanding the foregoing, Lessee
shall not have any obligations with respect to any Remediation and/or any other
requirements of Governmental Authorities that are solicited or instigated by the
Indemnified Parties; provided, however, that Remediation and/or other
requirements of Governmental Authorities that result from Lessor’s exercise of
its rights pursuant to Section 8.03(e) shall be subject to Lessee’s Remediation
obligation pursuant to this Section 8.03(c).


(d)Indemnification.


(i)Lessee shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each of the Indemnified Parties from and against any
and all Losses, including, but not limited to, all Costs of Remediation, arising
out of or in any way relating to the environmental condition of the Property
existing prior to and/or during the Lease Term (including, but not limited to,
Releases, Hazardous Materials, Regulated Materials, above ground storage tanks,
USTs, or other environmental matters in violation of Environmental Laws
concerning the Property), provided that such Losses result from claims brought
by third parties or legally-binding requirements of Governmental Authorities and
provided that such third party claims or legally-binding requirements of
Governmental Authorities are not solicited or instigated by the Indemnified
Parties; provided, however, that Losses resulting from (A) claims or
legally-binding requirements by Governmental Authorities that result from
Lessor’s exercise of its rights pursuant to Section 8.03(e) during the term of
the Lease and/or (B) following expiration or earlier termination of this Lease,
Lessor’s compliance with Remediation obligations that are affirmatively required
under Environmental Laws, shall be subject to Lessee’s indemnity obligation
pursuant to this Section 8.03(d)(i). It is expressly understood and agreed that
Lessee’s obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason as set forth in Section 8.03(f).


(ii)It is expressly understood and agreed that:


(A)Notwithstanding any other provisions in this Lease, the provisions in this
Section 8.03 shall be the sole and exclusive provisions in this Lease with
respect to indemnity claims and/or Losses by the Indemnified Parties related to
or arising from Hazardous Materials, Regulated Materials, Releases, Remediation,
Environmental Laws, and all other environmental conditions and/or environmental
matters.





--------------------------------------------------------------------------------

Exhibit 10.15


(B)The provisions in this Section 8.03 and in Section 12.02 of this Lease, and
the remedies pursuant to the Purchase and Sale Agreement between Lessor and IEC
Electronics Corp. − Albuquerque, dated September 30, 2016, shall be the sole and
exclusive remedies of the Indemnified Parties against Lessee and its Affiliates
with respect to Losses related to or arising from Hazardous Materials, Regulated
Materials, Releases, Remediation, Environmental Laws, and all other
environmental conditions and/or environmental matters and/or all other Losses
related to, arising under, and/or that could be the subject of a claim pursuant
to, Environmental Laws.


(e)Right of Entry. In the event that Lessor has a reasonable basis to believe
that a Release in material violation of any Environmental Law or any other
material violation of any Environmental Law has occurred, Lessor and any other
Person designated by Lessor, including but not limited to any receiver, any
representative of a Governmental Authority, and any environmental consultant,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lessor’s sole and absolute discretion) and taking reasonable and appropriate
samples of soil, groundwater or other water, air, or building materials, and
conducting other invasive testing. Lessee shall cooperate with and provide
access to Lessor and any other Person designated by Lessor. Lessee shall pay the
Costs of any such assessment or investigation.


(f)Survival. Notwithstanding anything to the contrary contained in Section 8.03,
the obligations of Lessee and the rights and remedies of Lessor under this
Section 8.03 shall survive the termination, expiration and/or release of this
Lease; provided, however, if Lessee provides Lessor with a Phase I environmental
report with respect to the Property from a vendor approved by Lessor in its
reasonable discretion, dated within thirty (30) days of the expiration or sooner
termination of this Lease, which report is in all respects acceptable to Lessor
(in its reasonable discretion), then in such event Lessee’s obligations under
this Section 8.03 with respect to such Property shall survive the expiration or
earlier termination of this Lease for a period of five (5) years.


ARTICLE IX


ADDITIONAL COVENANTS


Section 9.01. Performance at Lessee’s Expense. Lessee acknowledges and confirms
that Lessor may impose reasonable administrative, processing or servicing fees,
and collect its reasonable attorneys’ fees, costs and expenses in connection
with (a) any extension, renewal, modification, amendment and termination of this
Lease requested by Lessee; (b) any release or substitution of Property requested
by Lessee; (c) the procurement of consents, waivers and approvals with respect
to the Property or any matter related to this Lease requested by Lessee; (d) the
review of any assignment or sublease or proposed assignment or sublease or the
preparation or review of any subordination or non‑disturbance agreement
requested by Lessee; (e) the collection, maintenance and/or disbursement of
reserves created under this Lease or the other Transaction Documents (following
an Event of Default); and (f) inspections required to make certain
determinations under this Lease or the other Transaction Documents following
Lessor’s reasonable belief of a breach under this Lease or any other Transaction
Documents.


Section 9.02. Inspection. Lessor and its authorized representatives shall have
the right, at all reasonable times and upon giving reasonable prior written
notice (except in the event of an emergency, in which case no prior notice shall
be required), to enter the Property or any part thereof and inspect the same.
Lessee hereby waives any claim for damages for any injury or inconvenience to or
interference with Lessee’s business, any loss of occupancy or quiet enjoyment of
the Property and any other loss occasioned by such





--------------------------------------------------------------------------------

Exhibit 10.15


entry, but, subject to Section 10.01, excluding damages arising as a result of
the negligence or willful misconduct of Lessor.


Section 9.03. Financial Information.


(a)Financial Statements. Within forty five (45) days after the end of each
fiscal quarter and within one hundred twenty (120) days after the end of each
fiscal year of Lessee and Lessee Reporting Entities, Lessee shall deliver to
Lessor (i) complete consolidated financial statements that consolidate Lessee
and Lessee Reporting Entities, including a balance sheet, profit and loss
statement, statement of stockholders’ equity and statement of cash flows and all
other related schedules for the fiscal period then ended, such statements to
detail separately interest expense, income taxes, non-cash expenses,
non-recurring expenses, operating lease expense and current portion of long-term
debt - capital leases; and (ii) income statements for the business at the
Property. All such financial statements shall be prepared in accordance with
GAAP, and shall be certified to be accurate and complete by an officer or
director of each Lessee Reporting Entity. The financial statements delivered to
Lessor need not be audited, but Lessee shall deliver to Lessor copies of any
audited financial statements of the Lessee Reporting Entities which may be
prepared, as soon as they are available.


(b)Other Information. Notwithstanding any provision contained herein, upon
request at any time, Lessee will provide to Lessor, at no additional cost or
expense to Lessee, any and all financial information and/or financial statements
of Lessee Reporting Entities (and in the form or forms) as reasonably requested
by Lessor including, but not limited to, as requested by Lessor in connection
with Lessor’s filings with or disclosures to the Securities and Exchange
Commission or other Governmental Authority.


Section 9.04. OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist‑related activities or
any violation of the Anti‑Money Laundering Laws, has been assessed civil
penalties under these or related Laws, or has had funds seized or forfeited in
an action under these or related Laws; provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person’s
interest is in or through a U.S. Publicly Traded Entity.


Section 9.05. Estoppel Certificate. At any time, and from time to time, Lessee
shall, promptly and in no event later than ten (10) days after a request from
Lessor or any Lender or mortgagee of Lessor, execute, acknowledge and deliver to
Lessor or such Lender or mortgagee, as the case may be, a certificate in the
form supplied by Lessor, certifying: (a) that Lessee has accepted the Property;
(b) that this Lease is in full force and effect and has not been modified (or if
modified, setting forth all modifications), or, if this Lease is not in full
force and effect, the certificate shall so specify the reasons therefor; (c) the
commencement and expiration dates of the Lease Term; (d) the date to which the
Rentals have been paid under this Lease and the amount thereof then payable;
(e) whether there are then any existing defaults by Lessor in the performance of
its obligations under this Lease, and, if there are any such defaults,
specifying the nature and extent thereof; (f) that no notice has been received
by Lessee of any default under this Lease which has not been cured, except as to
defaults specified in the certificate; (g) the capacity of the Person executing
such certificate, and that such Person is duly authorized to execute the same on
behalf of Lessee; (h) that neither Lessor nor any Lender or mortgagee has actual
involvement in the management or control of decision making related to the
operational aspects or the day‑to‑day operation of the Property, including any
handling or disposal of Hazardous Materials, provided that Lessee determines, in
its reasonable discretion, that such statements are true and accurate when any
requests for such certifications are made; and (i) any other





--------------------------------------------------------------------------------

Exhibit 10.15


information reasonably requested by Lessor or any Lender or mortgagee, as the
case may be. If Lessee shall fail or refuse to sign a certificate in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney‑in‑fact to execute and deliver the certificate to any such third party,
it being stipulated that such power of attorney is coupled with an interest and
is irrevocable and binding.


ARTICLE X


RELEASE AND INDEMNIFICATION


Section 10.01. Lessee’s Release and Indemnification. Lessee agrees to use and
occupy the Property at its own risk and hereby releases Lessor and Lessor’s
agents and employees from all claims for any damage or injury to the full extent
permitted by Law, except to the extent caused by Lessor’s gross negligence or
willful misconduct. Except to the extent caused by Lessor’s gross negligence or
willful misconduct Lessee agrees that Lessor shall not be responsible or liable
to Lessee or Lessee’s employees, agents, customers, licensees or invitees for
bodily injury, personal injury or property damage occasioned by the acts or
omissions of any other lessee or any other Person. Lessee agrees that any
employee or agent to whom the Property or any part thereof shall be entrusted by
or on behalf of Lessee shall be acting as Lessee’s agent with respect to the
Property or any part thereof, except to the extent caused by Lessor’s gross
negligence or willful misconduct and neither Lessor nor Lessor’s agents,
employees or contractors shall be liable for any loss of or damage to the
Property or any part thereof. Lessee shall indemnify, protect, defend and hold
harmless each of the Indemnified Parties from and against any and all Losses
(excluding Losses suffered by an Indemnified Party arising out of the gross
negligence or willful misconduct of such Indemnified Party; provided, however,
that the term “gross negligence” shall not include gross negligence imputed as a
matter of Law to any of the Indemnified Parties solely by reason of Lessor’s
interest in the Property or Lessor’s failure to act in respect of matters which
are or were the obligation of Lessee under this Lease) caused by, incurred or
resulting from Lessee’s operations or by Lessee’s use and occupancy of the
Property, whether relating to its original design or construction, latent
defects, alteration, maintenance, use by Lessee or any Person thereon,
supervision or otherwise, or from any breach of, default under, or failure to
perform, any term or provision of this Lease by Lessee, its officers, employees,
agents or other Persons. It is expressly understood and agreed that Lessee’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason whatsoever.


Section 10.02. Lessor’s Indemnification. Lessor shall indemnify, protect, defend
and hold harmless Lessee from and against any and all Losses suffered by or
claimed by Lessee directly based on or arising out of ore resulting from (i)
Lessor’s gross negligence or willful misconduct, or (ii) any material breach by
Lessor in the performance of observance of its covenants or obligations under
this Lease.


ARTICLE X1


Condemnation and Casualty


Section 11.01. Notification. Lessee shall promptly give Lessor written notice of
(a) any Condemnation of the Property, (b) the commencement of any proceedings or
negotiations which might result in a Condemnation of the Property, and (c) any
Casualty to the Property or any part thereof. Such notice shall provide a
general description of the nature and extent of such Condemnation, proceedings,
negotiations or Casualty, and shall include copies of any documents or notices
received in connection therewith. Thereafter, Lessee shall promptly send Lessor
copies of all notices, correspondence and pleadings relating to any such
Condemnation, proceedings, negotiations or Casualty.


Section 11.02. Total Condemnation. In the event of a Condemnation of all or
substantially all of the Property, and if as a result of such Condemnation: (i)
access to the Property to and from the publicly dedicated roads adjacent to the
Property as of the Effective Date is permanently and materially impaired





--------------------------------------------------------------------------------

Exhibit 10.15


such that Lessee no longer has access to such dedicated road; (ii) there is
insufficient parking to operate the Property as a Permitted Facility under
applicable Laws; or (iii) the Condemnation includes a portion of the building
such that the remaining portion is unsuitable for use as a Permitted Facility,
as determined by Lessee in the exercise of good faith business judgment (and
Lessee provides to Lessor an officer’s certificate executed by an officer of
Lessee certifying to the same) (each such event, a “Total Condemnation”), then,
in such event:


(a)Termination of Lease. On the date of the Total Condemnation, all obligations
of either party hereunder shall cease; provided, however, that Lessee’s
obligations to the Indemnified Parties under any indemnification provisions of
this Lease and Lessee’s obligation to pay Rental and all other Monetary
Obligations (whether payable to Lessor or a third party) accruing under this
Lease prior to the date of termination shall survive such termination. If the
date of such Total Condemnation is other than the first day of a month, the Base
Monthly Rental for the month in which such Total Condemnation occurs shall be
apportioned based on the date of the Total Condemnation.


(b)Net Award. Subject to Section 11.07 below, Lessor shall be entitled to
receive the entire Net Award in connection with a Total Condemnation without
deduction for any estate vested in Lessee by this Lease, and Lessee hereby
expressly assigns to Lessor all of its right, title and interest in and to every
such Net Award and agrees that Lessee shall not be entitled to any Net Award or
other payment for the value of Lessee’s leasehold interest in this Lease.


Section 11.03. Partial Condemnation or Casualty. In the event of a Condemnation
which is not a Total Condemnation (each such event, a “Partial Condemnation”),
or in the event of a Casualty:


(a)Net Awards. All Net Awards shall be paid to Lessor.


(b)Continuance of Lease. This Lease shall continue in full force and effect upon
the following terms:


(i)All Rental and other Monetary Obligations due under this Lease shall continue
unabated.


(ii)Lessee shall promptly commence and diligently prosecute restoration of the
Property to the same condition, as nearly as practicable, as prior to the
Partial Condemnation or Casualty as approved by Lessor in its commercially
reasonable discretion. Subject to the terms and provisions of the Mortgage and
upon the written request of Lessee (accompanied by evidence reasonably
satisfactory to Lessor that such amount has been paid or is due and payable and
is properly part of such costs, and that Lessee has complied with the terms of
Section 7.02 in connection with the restoration), Lessor shall promptly make
available in installments, subject to reasonable conditions for disbursement
imposed by Lessor, an amount up to but not exceeding the amount of any Net Award
received by Lessor with respect to such Partial Condemnation or Casualty. Prior
to the disbursement of any portion of the Net Award with respect to a Casualty,
Lessee shall provide evidence reasonably satisfactory to Lessor of the payment
of restoration expenses by Lessee up to the amount of the insurance deductible
applicable to such Casualty. Lessor shall be entitled to keep any portion of the
Net Award which may be in excess of the cost of restoration, and Lessee shall
bear all additional Costs of such restoration in excess of the Net Award.


(c)Notwithstanding anything contained in this Section 11.03 and Section 7.01 to
the contrary, if during the final twelve (12) months of the Initial Term or any
Extension Term, the Property is destroyed or damaged by a Casualty to such an
extent that (i) the Property is rendered unsuitable for use as a Permitted
Facility, and (ii) the estimated time to rebuild the Property exceeds 180 days,
and provided that the damage or destruction is a Casualty fully insured by
Lessee as required by





--------------------------------------------------------------------------------

Exhibit 10.15


this Lease, Lessee may terminate this Lease with respect to the Property by
giving notice to Lessor within thirty (30) days after the date of such
Casualty.  If Lessee elects to terminate this Lease pursuant to this Section
11.03(c), Lessor shall be entitled to all insurance proceeds paid or payable
under the insurance policies required to be maintained by Lessee under this
Lease that are attributable to the Property, and Lessee, as a condition to the
effectiveness of such termination, on or before the date of termination, (A)
shall pay to Lessor the amount of the deductibles under any such insurance
policies (the “Casualty Termination Payment”), and (B) execute an agreement,
accepted by the insurer, whereby the parties agree that Lessor is the sole party
entitled to adjust losses under such insurance policies, that all losses under
such insurance policies shall be payable solely to Lessor, and insurer has no
defense or offset to the payment of claims under such insurance policies and
such insurance policies are in full force and effect.  Upon the giving of notice
by Lessee to terminate pursuant to this Section 11.03(c), and Lessee's payment
of the Casualty Termination Payment (if any), any outstanding Monetary
Obligation and the prorated portion of all Rental and Monetary Obligations, this
Lease shall automatically terminate with respect to the Property (except that
any obligations which expressly survive any termination of this Lease shall
survive) as of the date such notice and Casualty Termination Payment (if any)
and other Monetary Obligations are paid.


Section 11.04. Temporary Taking. In the event of a Condemnation of all or any
part of the Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below, Lessee shall be entitled to the entire Net Award for a
Temporary Taking, unless the period of occupation and use by the condemning
authorities shall extend beyond the date of expiration of this Lease, in which
event the Net Award made for such Temporary Taking shall be apportioned between
Lessor and Lessee as of the date of such expiration. At the termination of any
such Temporary Taking, Lessee will, at its own cost and expense and pursuant to
the provisions of Section 7.02, promptly commence and complete restoration of
the Property.


Section 11.05. Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Any Net Award relating to a Total Condemnation or a Partial Condemnation
shall be adjusted by Lessor or, at Lessor’s election, Lessee. Notwithstanding
the foregoing or any other provisions of this Section 11.05 to the contrary, if
at the time of any Condemnation or any Casualty or at any time thereafter an
Event of Default shall have occurred and be continuing, Lessor is hereby
authorized and empowered but shall not be obligated, in the name and on behalf
of Lessee and otherwise, to file and prosecute Lessee’s claim, if any, for a Net
Award on account of such Condemnation or such Casualty and to collect such Net
Award and apply the same to the curing of such Event of Default and any other
then existing Event of Default under this Lease and/or to the payment of any
amounts owed by Lessee to Lessor under this Lease, in such order, priority and
proportions as Lessor in its discretion shall deem proper.


Section 11.06. Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
Property is secure and does not pose any risk of harm to any adjoining property
and Persons (including owners or occupants of such adjoining property).


Section 11.07. Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned by Lessee, any insurance proceeds with respect to
any personal property owned by Lessee, the interruption of its business and
moving expenses (subject, however, to the provisions of Section 6.03(a)(iv)
above), but only if such claim or award does not adversely affect or interfere
with the prosecution of Lessor’s claim for the Condemnation or Casualty, or
otherwise reduce the amount recoverable by Lessor for the Condemnation or
Casualty.









--------------------------------------------------------------------------------

Exhibit 10.15


ARTICLE XII


DEFAULT, CONDITIONAL LIMITATIONS,
REMEDIES AND MEASURE OF DAMAGES


Section 12.01. Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):


(a)if any representation or warranty of Lessee set forth in this Lease is false
in any material respect when made, or if Lessee renders any materially false
statement or account when made;


(b)if any Rental or other Monetary Obligation due under this Lease is not paid
within three (3) Business Days after written notice of failure to pay the same;
provided, however, that Lessor shall only be obligated to provide such written
notice and the three (3) Business Day cure period shall only be available twice
in any twelve (12) month period; provided, further, that any delay in the
payment of Rental as a result of a technical error in the wiring and/or
automated clearinghouse process shall not constitute an Event of Default
hereunder so long as the same is corrected within one (1) Business Day of the
date Lessee receives notice thereof;


(c)if Lessee fails to pay, prior to delinquency, any taxes, assessments or other
charges the failure of which to pay will result in the imposition of a lien
against the Property;


(d)subject to Lessee’s rights pursuant to Section 8.01(b), if Lessee vacates or
abandons any Property for thirty (30) consecutive days;


(e)if there is an Insolvency Event affecting Lessee or the Guarantor;


(f)if Lessee fails to observe or perform any of the other covenants, conditions
or obligations of Lessee in this Lease after Lessor shall have given Lessee
notice thereof and a period of thirty (30) days shall have elapsed, during which
period Lessee may correct or cure such failure, upon failure of which an Event
of Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required. If such failure cannot reasonably be cured
within such thirty (30)‑day period, as determined by Lessor in its reasonable
discretion, and Lessee is diligently pursuing a cure of such failure, then
Lessee shall have a reasonable period to cure such failure beyond such thirty
(30)‑day period, which shall in no event exceed ninety (90) days after receiving
notice of such failure from Lessor. If Lessee shall fail to correct or cure such
failure within such ninety (90)‑day period, an Event of Default shall be deemed
to have occurred hereunder without further notice or demand of any kind being
required;


(g)if a final, nonappealable judgment is rendered by a court against Lessee
which has a Material Adverse Effect, and is not discharged or provision made for
such discharge within ninety (90) days from the date of entry thereof;


(h)if Lessee or Guarantor shall be liquidated or dissolved or if Lessee or
Guarantor shall begin proceedings towards its respective liquidation or
dissolution;


(i)if the estate or interest of Lessee in the Property shall be levied upon or
attached in any proceeding and such estate or interest is about to be sold or
transferred or such process shall not be vacated or discharged within ninety
(90) days after it is made; or


(j)if there is an “Event of Default” or other breach or default by Lessee or
Guarantor under any of the other Transaction Documents or any Other Agreement ,
after the passage of all





--------------------------------------------------------------------------------

Exhibit 10.15


applicable notice and cure or grace periods; provided, however, in the event
that this Lease has been the subject of a Securitization and any Other Agreement
has not been the subject of the same Securitization or any series relating to
such Securitization, an “Event of Default” under such Other Agreement shall not
constitute an Event of Default under this Lease.


Section 12.02. Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at Law or in equity, including,
without limitation, any one or more of the following:


(a)to terminate this Lease, whereupon Lessee’s right to possession of the
Property shall cease and this Lease, except as to Lessee’s liability, shall be
terminated;


(b)to the extent not prohibited by applicable Law, to (i) re-enter and take
possession of the Property (or any part thereof), any permits and other rights
or privileges of Lessee pertaining to the use and operation of the Property, and
(ii) expel Lessee and those claiming under or through Lessee, without being
deemed guilty in any manner of trespass or becoming liable for any loss or
damage resulting therefrom, without resort to legal or judicial process,
procedure or action. No notice from Lessor hereunder or under a forcible entry
and detainer statute or similar Law shall constitute an election by Lessor to
terminate this Lease unless such notice specifically so states. If Lessee shall,
after default, voluntarily give up possession of the Property to Lessor, deliver
to Lessor or its agents the keys to the Property, or both, such actions shall be
deemed to be in compliance with Lessor’s rights and the acceptance thereof by
Lessor or its agents shall not be deemed to constitute a termination of the
Lease. Lessor reserves the right following any re‑entry and/or reletting to
exercise its right to terminate this Lease by giving Lessee written notice
thereof, in which event this Lease will terminate;


(c)to bring an action against Lessee for any damages sustained by Lessor or any
equitable relief available to Lessor and to the extent not prohibited by
applicable Law;


(d)to relet the Property or any part thereof for such term or terms (including a
term which extends beyond the original Lease Term), at such rentals and upon
such other terms as Lessor, in its sole discretion, may determine, with all
proceeds received from such reletting being applied to the Rental and other
Monetary Obligations due from Lessee in such order as Lessor may, in its sole
discretion, determine, which other Monetary Obligations include, without
limitation, all repossession costs, brokerage commissions, attorneys’ fees and
expenses, alteration, remodeling and repair costs and expenses of preparing for
such reletting. Lessor reserves the right following any re‑entry and/or
reletting to exercise its right to terminate this Lease by giving Lessee written
notice thereof, in which event this Lease will terminate as specified in said
notice. Lessor shall have an obligation to mitigate its damages and relet the
Property in accordance with applicable law; provided, however, that in no event
shall Lessor’s obligation to mitigate its damages be interpreted to require
Lessor to lease the Property to any Person other than a Qualified Operator upon
terms and conditions reasonably acceptable to Lessor;


(e)except to the extent prohibited by applicable Law to accelerate and recover
from Lessee all Rental and other Monetary Obligations due and owing and
scheduled to become due and owing under this Lease both before and after the
date of such breach for the entire original scheduled Lease Term less the then
fair market rental value of the Property for such period (taking into
consideration any reasonable reletting period and deducting therefrom all costs
and expenses which Lessor would reasonably incur in connection with reletting or
subletting, including without limitation, brokerage commissions, legal expenses
and expenses of preparing the Property for





--------------------------------------------------------------------------------

Exhibit 10.15


Lessee or subtenant(s) occupancy), which sum shall be discounted to its then
present value in accordance with accepted financial practice using a rate equal
to seven percent (7.0%) per annum;


(f)to recover from Lessee all Costs paid or incurred by Lessor as a result of
such breach, regardless of whether or not legal proceedings are actually
commenced;


(g)to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all Costs incurred by Lessor therein. Any sum or sums
so paid by Lessor, together with interest at the Default Rate, shall be deemed
to be Additional Rental hereunder and shall be immediately due from Lessee to
Lessor. Any such acts by Lessor in correcting Lessee’s breaches or defaults
hereunder shall not be deemed to cure said breaches or defaults or constitute
any waiver of Lessor’s right to exercise any or all remedies set forth herein;


(h)to immediately or at any time thereafter, and with or without notice, except
as required herein, set off any money of Lessee held by Lessor under this Lease
or any other Transaction Document or any Other Agreement against any sum owing
by Lessee hereunder;


(i)Without limiting the generality of the foregoing or limiting in any way the
rights of Lessor under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Lessor shall be entitled to apply for and have a receiver appointed under
applicable Law by a court of competent jurisdiction (by ex parte motion for
appointment without notice) in any action taken by Lessor to enforce its rights
and remedies hereunder in order to protect and preserve Lessor’s interest under
this Lease or in the Property and the Personalty, and in connection therewith,
LESSEE HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR
OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER THE OCCURRENCE, AND DURING
THE CONTINUANCE, OF AN EVENT OF DEFAULT; and/or


(j)to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.


Section 12.03. Cumulative Remedies. All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.


ARTICLE XIII


MORTGAGE, SUBORDINATION AND ATTORNMENT


Section 13.01. No Liens. Lessor’s interest in this Lease and/or the Property
shall not be subordinate to any liens or encumbrances placed upon the Property
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTY OR LESSEE’S LEASEHOLD INTEREST THEREIN, AND





--------------------------------------------------------------------------------

Exhibit 10.15


ANY SUCH PURPORTED TRANSACTION SHALL BE VOID. Notwithstanding the foregoing,
Lessor acknowledges and permits the lien of Manufacturers and Traders Trust
Company (“M&T”) in all of the personal property of Lessee securing indebtedness
incurred or guaranteed by Lessee as of the date of this Lease.


Section 13.02. Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon the Property by Lessor, upon the condition that any such
ground lessor or mortgagee shall agree in writing that Lessee shall have the
right to remain in possession of the Property under the terms of this Lease,
notwithstanding any default in any or all such ground leases or Mortgages, or
after the foreclosure of such Mortgages, so long as no Event of Default shall
have occurred and be continuing.  Lessee covenants and agrees to execute and
deliver, upon demand, any reasonably requested further instruments evidencing
such subordination.  In addition, Lessor agrees to notify any such ground lessor
or mortgagee that Lessor (or its successors and/or assigns, as applicable) shall
be bound by the terms and conditions of that certain Landlord Lien Subordination
dated as of the date hereof by and between Lessor and Manufacturers and Traders
Trust Company, as Lessee’s lender, as such agreement may be amended or otherwise
modified from time to time.


Section 13.03. Attornment. In the event any purchaser or assignee of any Lender
at a foreclosure sale acquires title to the Property, or in the event that any
Lender or any purchaser or assignee otherwise succeeds to the rights of Lessor
as landlord under this Lease, Lessee shall attorn to Lender or such purchaser or
assignee, as the case may be (a “Successor Lessor”), and recognize the Successor
Lessor as lessor under this Lease, and, subject to the provisions of this
Article XIII, this Lease shall continue in full force and effect as a direct
lease between the Successor Lessor and Lessee, provided that the Successor
Lessor shall only be liable for any obligations of Lessor under this Lease which
accrue after the date that such Successor Lessor acquires title. The foregoing
provision shall be self‑operative and effective without the execution of any
further instruments.


Section 13.04. Execution of Additional Documents. Although the provisions in
this Article XIII shall be self‑operative and no future instrument of
subordination shall be required, upon request by Lessor, Lessee shall execute
and deliver such additional reasonable instruments as may be reasonably required
for such purposes.


Section 13.05. Notice to Lender. Lessee shall give written notice to any Lender
having a recorded lien upon the Property or any part thereof of which Lessee has
been notified of any breach or default by Lessor of any of its obligations under
this Lease and give such Lender at least sixty (60) days beyond any notice
period to which Lessor might be entitled to cure such default before Lessee may
exercise any remedy with respect thereto.


ARTICLE XIV


ASSIGNMENT


Section 14.01. Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re‑financing, purchase or
re‑acquisition of the Property, this Lease or any other Transaction Document,
Lessor’s right, title and interest in this Lease or any other Transaction
Document, the servicing rights with respect to any of the foregoing, or
participations in any of the foregoing; or (b) a Securitization and related
transactions. Without in any way limiting the foregoing, the parties acknowledge
and agree that Lessor, in its sole discretion, may assign this Lease or any
interest herein to another Person in order to maintain Lessor’s or any of its
Affiliates’ status





--------------------------------------------------------------------------------

Exhibit 10.15


as a REIT. In the event of any such sale or assignment other than a security
assignment, Lessee shall attorn to such purchaser or assignee (so long as Lessor
and such purchaser or assignee notify Lessee in writing of such transfer and
such purchaser or assignee expressly assumes in writing the obligations of
Lessor hereunder from and after the date of such assignment). At the request of
Lessor, Lessee will execute such documents confirming the sale, assignment or
other transfer and such other agreements as Lessor may reasonably request,
provided that the same do not increase the liabilities and obligations of Lessee
hereunder. Lessor shall be relieved, from and after the date of such transfer or
conveyance, of liability for the performance of any obligation of Lessor
contained herein, except for obligations or liabilities accrued prior to such
assignment or sale.


Section 14.02. No Assignment by Lessee.


(a)Lessee acknowledges that Lessor has relied both on the business experience
and creditworthiness of Lessee and upon the particular purposes for which Lessee
intends to use the Property in entering into this Lease. Lessee shall not
assign, transfer, convey, pledge or mortgage this Lease or any interest herein
or any interest in Lessee, whether by operation of Law or otherwise, without the
prior written consent of Lessor. At the time of any assignment of this Lease
which is approved by Lessor, the assignee shall assume all of the obligations of
Lessee under this Lease pursuant to a written assumption agreement in form and
substance reasonably acceptable to Lessor. Such assignment of this Lease
pursuant to this Section 14.02 shall not relieve Lessee of its obligations
respecting this Lease unless otherwise agreed to by Lessor. Any assignment,
transfer, conveyance, pledge or mortgage in violation of this Section 14.02
shall be voidable at the sole option of Lessor. Any consent to an assignment
given by Lessor hereunder shall not be deemed a consent to any subsequent
assignment.


(b)Notwithstanding anything to the contrary contained in this Section 14.02 and
provided that no Event of Default has occurred and is continuing at the time of
the proposed assignment or other transfer, and provided further that any
assignee agrees to assume all of Lessee’s obligations under this Lease, Lessee
shall have the right to assign or otherwise transfer all, but not less than all,
of its interest in, to and under this Lease without Lessor’s consent to (i) an
Affiliate of Lessee, (ii) any entity which purchases or otherwise acquires all
or substantially all of the assets or equity interest of Lessee in a bona fide
sale for fair market value, or (iii) a Qualified Operator (each, a “Permitted
Transfer”).  A “Qualified Operator” shall mean a Person who, for two (2)
consecutive years immediately prior to the date of the proposed assignment or
transfer, (A) has a CFCCR (defined below) of at least 2.0x; (B) generates EBITDA
(defined below) of at least $12,500,000.00, and (C) has a Lease Adjusted
Leverage (defined below) of no more than 4.0x; provided, however, that Lessee
may satisfy the foregoing conditions of a Qualified Operator by providing, or
causing to be provided, a guaranty agreement, in form and substance reasonably
acceptable to and approved by Lessor, in writing, which guaranty shall be from
an entity that meets the requirements of (A), (B) and (C) set forth in this
Section 14.02.  In the event that Lessee effects a Permitted Transfer pursuant
to clause (iii), Lessee shall be released from any liability arising under this
Lease from and after the date of such assignment and Guarantor shall be released
from any liability arising under the Guaranty from and after the date of such
assignment.  In the event that Lessee effects a Permitted Transfer pursuant to
clauses (i) or (ii), Lessee shall not be released from liability under this
Lease nor shall Guarantor be released from liability under the Guaranty.


For purposes hereof:


“CFCCR” means with respect to the twelve month period of time immediately
preceding the date of determination, the ratio calculated for such period of
time, each as determined in accordance with GAAP, of (i) the sum of Consolidated
Net Income (excluding non-cash income), Depreciation and Amortization, Interest
Expense, income taxes, Operating Lease Expense and non-cash expenses to (ii) the
sum of Operating Lease Expense





--------------------------------------------------------------------------------

Exhibit 10.15


(excluding non-cash rent adjustments), scheduled principal payments of long term
Debt, scheduled maturities of all Capital Leases, dividends and Interest Expense
(excluding non-cash interest expense and amortization of non-cash financing
expenses). For purposes of calculating the CFCCR, the following terms shall be
defined as set forth below:


“Capital Lease” shall mean all leases of any property, whether real, personal or
mixed, by a Person, which leases would, in conformity with GAAP, be required to
be accounted for as a capital lease on the balance sheet of such Person.  The
term “Capital Lease” shall not include any operating lease.


“Consolidated Net Income” shall mean with respect to the period of
determination, the net income or net loss of a Person.  In determining the
amount of Consolidated Net Income, (i) adjustments shall be made for
nonrecurring gains and losses or non-cash items allocable to the period of
determination, (ii) deductions shall be made for, among other things,
Depreciation and Amortization, Interest Expense, Operating Lease Expense, and
(iii) no deductions shall be made for income taxes or charges equivalent to
income taxes allocable to the period of determination, as determined in
accordance with GAAP.


“Debt” shall mean with respect to a Person, and for the period of determination
(i) indebtedness for borrowed money, (ii) subject to the limitation set forth in
sub item (iv) below, obligations evidenced by bonds, indentures, notes or
similar instruments, (iii) obligations under leases which should be, in
accordance with GAAP, recorded as Capital Leases, and (iv) obligations under
direct or indirect guarantees in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (iv) above, except for guaranty obligations
of such Person, which, in conformity with GAAP, are not included on the balance
sheet of such Person.


“Depreciation and Amortization” shall mean the depreciation and amortization
accruing during any period of determination with respect to a Person, as
determined in accordance with GAAP.


“Interest Expense” shall mean for any period of determination, the sum of all
interest accrued or which should be accrued in respect of all Debt of a Person,
as determined in accordance with GAAP.


“Operating Lease Expense” shall mean the sum of all payments and expenses
incurred by a Person, under any operating leases during the period of
determination, as determined in accordance with GAAP.


“EBITDA” means for the twelve (12) month period ending on the date of
determination, the sum of a Person’s net income (loss) for such period plus, in
each case to the extent previously deducted in calculating net income (loss):
(i) income taxes, (ii) interest payments on all of its debt obligations
(including any borrowings under short term credit facilities), (iii) all
non-cash charges including depreciation and amortization, and (iv) Non-Recurring
Items (defined below).


“EBITDAR” means the sum of a Person’s EBITDA and its total land and building
rent for the twelve (12) month period ending on the date of determination.







--------------------------------------------------------------------------------

Exhibit 10.15


“Lease Adjusted Leverage” means with respect to a Person, as of any applicable
date, the sum of (i) ten (10) times such Person’s total land and building rent
for the twelve (12) month period ending on the date of determination, and (ii)
the total current balance of such Person’s total debt obligations (including any
borrowings under short term credit facilities) on such date, divided by EBITDAR.


“Non-Recurring Items” shall mean with respect to a Person, items of the sum
(whether positive or negative) of revenue minus expenses that, in the judgment
of Lessor, are unusual in nature, occur infrequently and are not representative
of the ongoing or future earnings or expenses of such Person.


Section 14.03. No Sale of Assets. Subject to Lessee’s rights under Section
14.02(b), without the prior written consent of Lessor, Lessee shall not sell all
or substantially all of Lessee’s assets. Any sale of Lessee’s assets in
violation of this Section 14.03, shall be voidable at the sole option of Lessor.
Any consent to a sale of Lessee’s assets given by Lessor hereunder shall not be
deemed a consent to any subsequent sale of Lessee’s assets.


Section 14.04. No Subletting. Lessee shall not sublet any or all of the Property
without the prior written consent of Lessor, which may be withheld by Lessor in
its sole discretion and any such purported subletting shall be void.


ARTICLE XV


NOTICES


Section 15.01. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) email
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by email transmission. Notices shall be provided to the parties and
addresses (or electronic mail addresses) specified below:





--------------------------------------------------------------------------------

Exhibit 10.15


If to Lessee:
IEC Electronics Corp - Albuquerque
105 Norton Street
Newark, NY 14513
Attention: Michael T. Williams
Email: mwilliams@iec-electronics.com
 
 
With a copy to:
Harter Secrest & Emery LLP
1600 Bausch & Lomb Place
Rochester, New York 14604
Attention: Kelly A. Pronti, Esq.
Email: kpronti@hselaw.com
 
 
If to Lessor:
STORE Capital Acquisitions, LLC
8501 E. Princess Drive, Suite 190
Scottsdale, AZ 85255
Attention:Michael T. Bennett
Executive Vice President - General Counsel
Email: mbennett@storecapital.com rdan Burke
 
 
With a copy to:
Kutak Rock LLP
1801 California Street, Suite 3000
Denver, CO 80202
Attention:Kristine Poston, Esq.
Email: kristine.poston@kutakrock.com 



or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
ARTICLE XVI


Landlord’s Lien / Security Interest
Section 16.01. Landlord’s Lien and Security Interest. Lessee agrees that Lessor
shall have a landlord’s lien, in, on and against all of Lessee’s right, title
and interest in, to and under all Personalty, which lien and security interest
shall secure the payment of all Rental and other Monetary Obligations payable by
Lessee to Lessor under the terms hereof and all other obligations of Lessee to
Lessor under this Lease. Lessee agrees that Lessor may file such documents as
Lessor then deems appropriate or necessary to perfect and maintain said lien and
security interest, and expressly acknowledges and agrees that, in addition to
any and all other rights and remedies of Lessor whether hereunder or at Law or
in equity, in the Event of Default of Lessee hereunder, Lessor shall have any
and all rights and remedies granted a secured party under the Uniform Commercial
Code then in effect in the state where the Property is located. Lessee covenants
to promptly notify Lessor of any changes in Lessee’s name and/or organizational
structure which may necessitate the execution and filing of additional financing
statements; provided, however, the foregoing shall not be construed as Lessor’s
consent to such changes.


Lessee hereby ratifies its authorization for Lessor or any of its Affiliates to
have filed in any Uniform Commercial Code jurisdiction any initial financing
statement and any amendments thereto covering the Personalty pledged herein, if
filed prior to the Effective Date.


ARTICLE XVII


MISCELLANEOUS


Section 17.01. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
(each, a “Force Majeure Event”) shall excuse the performance by such party





--------------------------------------------------------------------------------

Exhibit 10.15


for a period equal to any such prevention, delay or stoppage, expressly
excluding, however, the obligations imposed upon Lessee with respect to Rental
and other Monetary Obligations to be paid hereunder.


Section 17.02. No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
the Property by reason of the fact that the same person, corporation, firm or
other entity may acquire or hold or own, directly or indirectly, (a) this Lease
or the leasehold estate created by this Lease or any interest in this Lease or
in such leasehold estate, and (b) the fee estate or ownership of the Property or
any interest in such fee estate or ownership. No such merger shall occur unless
and until all persons, corporations, firms and other entities having any
interest in (i) this Lease or the leasehold estate created by this Lease, and
(ii) the fee estate in or ownership of the Property or any part thereof sought
to be merged shall join in a written instrument effecting such merger and shall
duly record the same.


Section 17.03. Interpretation. Lessor and Lessee acknowledge and warrant to each
other that each has been represented by independent counsel and has executed
this Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.


Section 17.04. Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:
(a)Lessor and Lessee intend that (i)  this Lease is a “true lease,” is not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease; and (ii) the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between Lessor and Lessee, the Lease has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Lessor and Lessee, to make them joint venturers, to
make Lessee an agent, legal representative, partner, subsidiary or employee of
Lessor, nor to make Lessor in any way responsible for the debts, obligations or
losses of Lessee.


(b)Lessor and Lessee covenant and agree that: (i) each will treat this Lease as
an operating lease pursuant to Statement of Financial Accounting Standards
No. 13, as amended, and as a true lease for state Law reporting purposes and for
federal income tax purposes; (ii) each party will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 17.04; (iii) with respect to the Property, the Lease
Term is less than seventy-five percent (75%) of the estimated remaining economic
life of the Property; and (iv) the Base Annual Rental is the fair market value
for the use of the Property and was agreed to by Lessor and Lessee on that
basis, and the execution and delivery of, and the performance by Lessee of its
obligations under, this Lease do not constitute a transfer of all or any part of
the Property.


(c)Lessee waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease of the Property. Lessee stipulates and
agrees (i) not to challenge the validity, enforceability or characterization of
the lease of the Property as a true lease of the Property; and (ii) not to
assert or take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 17.04.





--------------------------------------------------------------------------------

Exhibit 10.15




Section 17.05. Disclosures.


(a)Securities Act or Exchange Act. The parties agree that, notwithstanding any
provision contained in this Lease, any party (and each employee, representative
or other agent of any party) may disclose to any and all persons, without
limitation of any kind, any matter required under the Securities Act or the
Exchange Act.


(b)Lessor Advertising and Related Publications. Lessee hereby consents to the
use by Lessor of, and Lessor is hereby expressly permitted to use, Lessee’s
name, trademarks, logos, pictures of stores and signage, and basic Transaction
information (collectively “Lessee’s Information”) solely in connection with
Lessor’s sales, advertising, and press release materials, including on Lessor’s
website.  Lessee’s consent shall be deemed authorization for the limited use of
Lessee’s Information by Lessor under all applicable copyright and trademark
laws.


(c)Public Disclosures. Except as required by Law, Lessee shall not make any
public disclosure, including press releases or any form of media release, of
this Lease Agreement or any transactions relating hereto without the prior
written consent of Lessor.


Section 17.06. Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled. In addition, the prevailing party shall, upon demand, be entitled
to all attorneys’ fees and all other Costs incurred in the preparation and
service of any notice or demand hereunder, whether or not a legal action is
subsequently commenced.


Section 17.07. Memorandum of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Property, the Lease Term, but omitting Rentals and
such other terms of this Lease as Lessor may not desire to disclose to the
public. Further, upon Lessor’s request, Lessee agrees to execute and acknowledge
a termination of lease and/or quitclaim deed in recordable form to be held by
Lessor until the expiration or sooner termination of the Lease Term; provided,
however, if Lessee shall fail or refuse to sign such a document in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney‑in‑fact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.


Section 17.08. No Brokerage. Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Property. Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.


Section 17.09. Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S
USE OR OCCUPANCY OF THE Property, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSOR AND LESSEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY





--------------------------------------------------------------------------------

Exhibit 10.15


WAIVE THE RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES FROM THE OTHER PARTY AND ANY OF THE AFFILIATES, OFFICERS,
DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF LESSOR OR LESSEE, AS APPLICABLE, OR
ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT CONTEMPLATED
HEREIN OR RELATED HERETO. THE WAIVER BY LESSOR AND LESSEE OF ANY RIGHT EITHER
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.


Section 17.10. Securitizations. As a material inducement to Lessor’s willingness
to enter into the Transactions contemplated by this Lease and the other
Transaction Documents, Lessee hereby acknowledges and agrees that Lessor may,
from time to time and at any time (a) advertise, issue press releases, send
direct mail or otherwise disclose information regarding the Transaction for
marketing purposes; and (b) (i) act or permit another Person to act as sponsor,
settler, transferor or depositor of, or a holder of interests in, one or more
Persons or other arrangements formed pursuant to a trust agreement, indenture,
pooling agreement, participation agreement, sale and servicing agreement,
limited liability company agreement, partnership agreement, articles of
incorporation or similar agreement or document; and (ii) permit one or more of
such Persons or arrangements to offer and sell stock, certificates, bonds,
notes, other evidences of indebtedness or securities that are directly or
indirectly secured, collateralized or otherwise backed by or represent a direct
or indirect interest in whole or in part in any of the assets, rights or
properties described in Section 14.01 of this Lease, in one or more Persons or
arrangements holding such assets, rights or properties, or any of them
(collectively, the “Securities”), whether any such Securities are privately or
publicly offered and sold, or rated or unrated (any combination of which actions
and transactions described in both clauses (i) and (ii) in this paragraph,
whether proposed or completed, are referred to in this Lease as a
“Securitization”). Lessee shall cooperate fully with Lessor and any Affected
Party with respect to all reasonable requests and due diligence procedures and
use reasonable efforts to facilitate such Securitization, provided that such
cooperation shall be at no additional cost or expense to Lessee so long as
Lessee is not otherwise required to provide such information to Lessor pursuant
to the other provisions of this Lease.


Section 17.11. State‑Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit D shall be deemed a part of and included
within the terms and conditions of this Lease.


Section 17.12. Time is of the Essence; Computation. Time is of the essence with
respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.


Section 17.13. Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Lessor of an amount less than the Rental and other Monetary Obligations
stipulated to be due under this Lease shall be deemed to be other than a payment
on account of the earliest such Rental or other Monetary Obligations then due or
in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Lessor’s right to collect
any unpaid amounts or an accord and satisfaction.


Section 17.14. Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.







--------------------------------------------------------------------------------

Exhibit 10.15


Section 17.15. Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.


Section 17.16. Other Documents. Each of the parties agrees to sign such other
and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.


Section 17.17. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.


Section 17.18. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the state where the Property is located. Lessee consents that it may be served
with any process or paper by registered mail or by personal service within or
without the state where the Property is located in accordance with applicable
Law. Furthermore, Lessee waives and agrees not to assert in any such action,
suit or proceeding that it is not personally subject to the jurisdiction of such
courts, that the action, suit or proceeding is brought in an inconvenient forum
or that venue of the action, suit or proceeding is improper. This Lease shall be
governed by, and construed with, the Laws of the applicable state in which the
Property is located, without giving effect to any state’s conflict of Laws
principles.


Section 17.19. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original. Furthermore, the
undersigned agree that transmission of this Lease via e-mail in a “.pdf” or
other electronic format shall be deemed transmission of the original Lease for
all purposes.


[Remainder of page intentionally left blank; signature page(s) to follow]





--------------------------------------------------------------------------------

Exhibit 10.15






IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.
 
LESSOR:
STORE CAPITAL ACQUISITIONS, LLC,
a Delaware limited liability company
By: /s/ Christopher K. Burbach
Printed Name: Christopher K. Burbach
Title: Executive Vice President

310





--------------------------------------------------------------------------------

Exhibit 10.15




IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.


 
LESSEE:
IEC ELECTRONICS CORP - ALBUQUERQUE,
a New Mexico corporation
By: /s/ Michael T. Williams
Printed Name: Michael T. Williams
Title: CFO








--------------------------------------------------------------------------------

Exhibit 10.15


EXHIBITS
Exhibit A:    Defined Terms
Exhibit B:    Legal Description and Street Address of the Property
Exhibit C:    Authorization Agreement - Pre‑Arranged Payments
Exhibit D:    State‑Specific Provisions





--------------------------------------------------------------------------------

Exhibit 10.15




EXHIBIT A
DEFINED TERMS
The following terms shall have the following meanings for all purposes of this
Lease:


“Additional Rental” has the meaning set forth in Section 4.03.


“Adjustment Date” has the meaning set forth in Section 1.07.


“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.


“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.


“Anti‑Money Laundering Laws” means all applicable Laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.


“Base Annual Rental” has the meaning set forth in Section 1.05.


“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.


“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.


“Casualty” means any loss of or damage to any property included within or
related to the Property or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.


“Casualty Termination Payment” has the meaning set forth in Section 11.03(c).


“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.


“Condemnation” means a Taking and/or a Requisition.


“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.


“Default Rate” means 18% per annum or the highest rate permitted by Law,
whichever is less.


“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.


“Environmental Laws” means federal, state and local Laws, ordinances, common law
requirements, regulations, rules, and other governmental requirements,
administrative rulings and court judgments and decrees having the effect of Law
in effect now or in the future and including all amendments, that relate to





--------------------------------------------------------------------------------

Exhibit 10.15


Hazardous Materials, Regulated Substances, USTs, and/or the protection of human
health or the environment, or relating to liability for or Costs of Remediation
or prevention of Releases, and apply to Lessee and/or the Property.


“Environmental Liens” means any liens and other encumbrances imposed pursuant to
any Environmental Law.


“Event of Default” has the meaning set forth in Section 12.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Extension Option” has the meaning set forth in Section 3.02.


“Extension Term” has the meaning set forth in Section 3.02.


“Force Majeure Event” has the meaning set forth in Section 17.01.


“GAAP” means generally accepted accounting principles, consistently applied from
period to period.


“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi‑governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local Laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.


“Ground Landlord” the City of Albuquerque, New Mexico, a political subdivision
of the State of New Mexico.


“Ground Lease” means that certain Lease Agreement between Ground Landlord, as
ground lessor, and Lessor, as ground lessee (and as successor-in-interest to
General Technology Corporation, a New Mexico corporation), dated as of March 1,
1999, together with all assignments thereof and amendments thereto.


“Guarantor” means IEC ELECTRONICS CORP., a Delaware corporation, or any
additional or replacement guarantor(s) approved by Lessor in its sole and
absolute discretion.


“Guaranty” means that certain Unconditional Guaranty of Payment and Performance
dated as of the date hereof given by Guarantor for the benefit of Lessor, as the
same may be amended from time to time.


“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes the Property to be in violation of any local, state
or federal Law or regulation, or Environmental Law, or are defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “contaminants,” “pollutants,” or
words of similar import under any applicable local, state or federal Law or
under the regulations adopted or orders issued pursuant thereto, including, but
not limited to: (i) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq.; (ii) the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. § 5101, et seq.; (iii) the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901, et seq.;
and (iv) regulations adopted pursuant to the aforesaid Laws; (b) asbestos in any
form which is friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls





--------------------------------------------------------------------------------

Exhibit 10.15


in excess of fifty (50) parts per million; (c) underground storage tanks; and
(d) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Governmental Authority.


“Indemnified Parties” means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.


“Initial Term” has the meaning set forth in Section 3.01.


“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.


“Insurance Premiums” has the meaning in Section 6.04.


“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, legal requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.


“Lease Term” has the meaning described in Section 3.01.


“Lease Year” has the meaning set forth in Section 6.01.


“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws), all judicial and
administrative interpretations thereof, including any judicial order, consent,
decree or judgment, and all covenants, restrictions and conditions now or
hereafter of record which may be applicable to Lessee or to the Property, or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration, repair or restoration of the Property.


“Lender” means any lender in connection with any loan secured by Lessor’s
interest in the Property, and any servicer of any loan secured by Lessor’s
interest in the Property.


“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and Guarantor and all Affiliates of Lessee and
Guarantor.


“Lessee Reporting Entities” means Lessee and Guarantor.


“Lessee’s Information” has the meaning set forth in Section 17.05(b).


“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.


“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties,





--------------------------------------------------------------------------------

Exhibit 10.15


interest, charges, fees, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature, inclusive of bodily injury and property
damage to third parties (including, without limitation, attorneys’ fees and
other Costs of defense).


“Material Adverse Effect” means a material adverse effect on (a) the Property,
including without limitation, the operation of the Property as a Permitted
Facility and/or the value of the Property; (b) the contemplated business,
condition, worth or operations of any Lessee Entity; (c) Lessee’s ability to
perform its obligations under this Lease; (d) Lessor’s interests in the
Property, this Lease or the other Transaction Documents; or (e) any Guarantor’s
ability to perform its obligations under the Guaranty.


“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.


“Mortgage” means, collectively, the mortgages, deeds of trust or deeds to secure
debt, assignments of rents and leases, security agreements and fixture filings
executed by Lessor for the benefit of Lender with respect to the Property, as
such instruments may be amended, modified, restated or supplemented from time to
time and any and all replacements or substitutions.


“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.


“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local Laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar Laws,
ordinances, regulations, policies or requirements of other states or localities.


“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities; and,
or for the benefit of, (b) any of the Lessor Entities, including, without
limitation, leases, promissory notes and guaranties, but excluding this Lease
and all other Transaction Documents.


“Partial Condemnation” has the meaning set forth in Section 11.03.


“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws.


“Permitted Facility” means a circuit board manufacturing facility, all related
purposes such as ingress, egress and parking, and uses incidental thereto.


“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.







--------------------------------------------------------------------------------

Exhibit 10.15


“Personalty” means any and all “goods” (excluding “inventory,” and including,
without limitation, all “equipment,” “fixtures,” appliances and furniture (as
“goods,” “inventory,” “equipment” and “fixtures” are defined in the applicable
Uniform Commercial Code then in effect in the applicable jurisdiction)) from
time to time situated on or used in connection with the Property, whether now
owned or held or hereafter arising or acquired, together with all replacements
and substitutions therefore and all cash and non-cash proceeds (including
insurance proceeds and any title and UCC insurance proceeds) and products
thereof, and, in the case of tangible collateral, together with all additions,
attachments, accessions, parts, equipment and repairs now or hereafter attached
or affixed thereto or used in connection therewith.


“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982 ‑ 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency. In the event that the Price
Index ceases to be published, its successor index measuring cost of living as
published by the same Governmental Authority which published the Price Index
shall be substituted and any necessary reasonable adjustments shall be made by
Lessor and Lessee in order to carry out the intent of Section 4.02. In the event
there is no successor index measuring cost of living, Lessor shall reasonably
select an alternative price index measuring cost of living that will constitute
a reasonable substitute for the Price Index.


“Property” means that parcel or parcels of real estate legally described on
Exhibit B attached hereto, all rights, privileges, and appurtenances associated
therewith, and all buildings, fixtures and other improvements now or hereafter
located on such real estate (whether or not affixed to such real estate).


“Real Estate Taxes” has the meaning set forth in Section 6.04.


“Regulated Substances” means “petroleum” and “petroleum‑based substances” or any
similar terms described or defined in any of the Environmental Laws and/or any
other applicable federal, state, county or local Laws applicable to or
regulating USTs.


“REIT” means a real estate investment trust as defined under Section 856 of the
Code.


“Release” means any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Materials, or Regulated Substances or
any Threatened Release.


“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.


“Rental” means, collectively, the Base Annual Rental and the Additional Rental.


“Rental Adjustment” means an amount equal to the lesser of (a) 2% of the Base
Annual Rental in effect immediately prior to the applicable Adjustment Date, or
(b) 1.25 multiplied by the product of (i) the percentage change between the
Price Index for the month which is two months prior to the Effective Date or the
Price Index used for the immediately preceding Adjustment Date, as applicable,
and the Price Index for the month which is two months prior to the applicable
Adjustment Date; and (ii) the then current Base Annual Rental.







--------------------------------------------------------------------------------

Exhibit 10.15


“Requisition” means any temporary requisition or confiscation of the use or
occupancy of the Property by any Governmental Authority, civil or military,
whether pursuant to an agreement with such Governmental Authority in settlement
of or under threat of any such requisition or confiscation, or otherwise.


“Reserve” has the meaning in Section 6.04.


“Securities” has the meaning set forth in Section 17.10.


“Securities Act” means of the Securities Act of 1933, as amended.


“Securitization” has the meaning set forth in Section 17.10.


“Successor Lessor” has the meaning set forth in Section 13.03.


“Taking” means (a) any taking or damaging of all or a portion of the Property
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the Law applicable to the
Property.


“Temporary Taking” has the meaning set forth in Section 11.04.


“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Property which may result
from such Release.


“Total Condemnation” has the meaning set forth in Section 11.02.


“Transaction” has the meaning set forth in Section 14.01.


“Transaction Documents” means this Lease, the Guaranty, the Ground Lease and all
documents related thereto.


“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly‑owned subsidiary of such an entity.


“USTs” means any one or combination of underground tanks and associated product
piping systems used in connection with storage, dispensing and general use of
Regulated Substances.





